DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2018/032048 08/30/2018
FOREIGN APPLICATIONS
JAPAN 2017-168404 09/01/2017
Applicant’s election without traverse of Group I, claims 1-3 and 9-10 in the reply filed on October 20, 2021 is acknowledged.
Claims 4-5 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kate (WO 2013/144894 A1, October 3, 2013, cited on IDS).
Kate teaches the following compound and a pharmaceutical composition containing it.  See claims 1 and 5.  This is a compound of claimed Formula (I) wherein R1 is a substituted alkenyl.

    PNG
    media_image1.png
    237
    288
    media_image1.png
    Greyscale

Claim 10 recites an intended use of the composition, but the intended use does not limit the product as claimed.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 3,308,117, cited on IDS).
Kelly teaches compounds of Formula I which were used in tissue cultures, so pharmaceutical compositions were inherently present.  See, for example, Compound IV in column 3:

    PNG
    media_image2.png
    319
    479
    media_image2.png
    Greyscale

This is a compound of Formula I wherein R1 is substituted alkyl.  Claim 10 recites an intended use of the composition, but the intended use does not limit the product as claimed.


Conclusion
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623